ORDER

PER CURIAM.
Carlos D. Sampa (“Sampa”) appeals from the trial court’s judgment entered upon his convictions after a bench trial in the Circuit Court of the City of St. Louis of robbery in the first degree, in violation of Section 569.020, RSMo 2000, and armed criminal action, in violation of Section 571.015, RSMo 2000. The trial court sentenced Sampa as a prior and persistent offender to two concurrent fifteen-year terms of imprisonment in the Missouri Department of Corrections.
In his only point on appeal, Sampa argues the trial court abused its discretion by not granting his oral motion for new trial during his sentencing hearing because he presented good cause for granting the motion through the testimony of a material witness for his defense.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. Judgment affirmed pursuant to Rule 30.25(b).